Wiswell, C. J.
The plaintiffs are wholesale liquor dealers in, and citizens of, the City and State of New York. The defendant is a citizen of this State. The action is one of assumpsit, upon an account annexed to the writ, to recover the purchase price for liquors *219bought by the defendant of the plaintiffs, in the State of New York, with intent, upon the part of the defendant, to sell them in this State in violation of law. The action was commenced in the Superior Court for Cumberland County, where the defense interposed the statute, as follows : “No action shall be maintained upon any claim or demand, promissory note or other security contracted or given for .intoxicating liquors sold in violation of this chapter, or for any such liquors purchased out of the State with intention to sell the same or any part thereof in violation thereof; but this section shall not extend to negotiable paper in the hands of a holder for a valuable consideration and without notice of the illegality of the contract.” R. S., chap. 29, sec. 64.
The plaintiffs’ answer is that this statute is invalid because in conflict with the commerce clause of the Federal Constitution ; that it is an attempt upon the part of the State Legislature to regulate commerce between the States, and is a direct interference with such commerce. The court below ruled that the statute was valid and that the action could not be maintained. The. case comes here upon various exceptions by the plaintiffs, none of which need be considered except that in relation to the validity of this statute.
The question presented is precisely the one recently decided by this court in Corbin v. Houlehan, 100 Maine, 246. The only distinction between the cases is this: The opinion in Corbin v. Houlehan contains this statement of facts : “ These liquors were bought by the defendant (the word “plaintiffs” in the printed report should be “defendant”) for the purpose and with the intention of selling them in this State in violation of the laws of the State, and they were subsequently so sold by him, and the plaintiffs when they accepted the order, and thereby completed the contract, not only knew that they were intended for illegal sale, as practically admitted by one of the plaintiffs in his testimony, but also materially aided the defendant in his attempt, apparently successful, to prevent their seizure, by marking the goods, in accordance with the direction of the purchaser contained in the order, in the name of a person other than the purchaser, which name was adopted by him for this purpose, and it was known by the plaintiffs’ agent that the name in which *220the liquors were to be shipped was fictitious and adopted by the defendant for the purpose of avoiding their seizure. Later in that opinion it is said: “So far, we have considered only the fundamental proposition that, independently of any statute upon the subject forbidding resort to our courts, and upon common law principles, the courts of a state will not enforce a contract made in another state, and valid where made, provided the purpose of both parties to the contract was to violate the laws of - the state of the forum, and if the vendor did some act in furtherance of such purpose. In accordance with this principle it might well be held in this case that the plaintiffs would not be entitled to a remedy in our courts, since they not only knew of the illegal design of the purchaser but furthered that design by having the liquors marked in the name of a fictitious consignee to aid the purchaser in the evasion of our laws.”
In this case the defendant bought the liquors iii question for the purpose and with the intent of reselling them in this .State in violation of the statutes of the State. But there i's no evidence in the' case showing that the vendors) the plaintiffs, participated in this '' illegal design, or did any act in its furtherance'or even had knowledge of the intent upon the part of- the purchaser'to “sell' the liquors in violation of law. So that the sole question in this case, with ' reference to the plaintiffs’ right to maintain this action), in view of our statute above quoted, is, whether or not. that statute is in violation of the commerce clause of the Federal Constitution. ■
That was precisely the question decided by this court in Corbin v. Houlehan. Although the court in its ..opinion said " that 'the case might be decided upon another principle, that is, that the plaintiffs not only knew of the illegal design of the purchaser, but also furthered him in that design, the court in fact decided the case upon the ground that the statute relied upon was not in conflict with the Federal Constitution, that for that reason the statute was valid, and the action could not be maintained. In that case the court said : “But the question presented here by the plaintiffs’ exceptions is as to the constitutionality of the statute in question which does not make a participation by the vendor in the purchaser’s illegal pur*221pose, or even his knowledge of 1 he purchaser’s illegal purpose, necessary to prevent his resorting to our courts.”
After a careful consideration of the exhaustive and able discussion of the question by the counsel for the plaintiffs, we adhere to the conclusion reached in the case referred to, and again decide, for the reasons stated in the opinion of the court in that case, that the statute above quoted, and relied upon by the defense, is valid and is not in conflict with the Federal Constitution. For a full statement of the reasons upon which this conclusion is based, we adopt as a part of this opinion the opinion of the court in the case of Corbin v. Houlehan, 100 Maine, 246.
We appreciate that the final and authoritative determination of this question is for the Supreme Court of the United States, and that, very likely, the purpose of the counsel in again presenting the question to this court is that it may be carried to that court. A different conclusion may be reached by that tribunal when the question is presented to it, but we are not aware of any utterances of that court, up to the present time, which have the effect of changing the conclusion reached by us in the previous case.

Exceptions overruled.